Citation Nr: 1821616	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-59 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the character of discharge for the period of service from October 1964 to July 1969 is a bar to Department of Veterans Affairs compensation benefits.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD) and alcohol and substance use disorders secondary to PTSD.

3.  Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicide agents.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from July 1959 to October 1964.  The Veteran's period of service from October 1964 to July 1969 has been deemed dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2017 and October 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran appeared at hearing before the undersigned in February 2018.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran was discharged from service in July 1969 following a conviction by a general court-martial.

2.  The Veteran was not insane at the time he committed the act that resulted in his July 1969 discharge.

3.  The Veteran's PTSD and prostate cancer has been linked to a period of service that is dishonorable for VA purposes.

4.  The Veteran's alcohol and substance use disorder is not proximately due to, or aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's July 1969 discharge is dishonorable for VA purposes and serves as a bar to the payment of VA compensation benefits for disability resulting from the period of service from October 1964 to July 1969.  38 U.S.C. §§ 101, 5303 (2012); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2017).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and alcohol and substance use disorders, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C. § 5303; 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement to VA benefits; statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed under 38 C.F.R. § 3.12(d).

The statutory bars under 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c) state that benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; or (6) by reason of a discharge under other than honorable conditions issued as a result of being AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).

Here, the Veteran's service personnel records establish that he was discharged from service in July 1969 under conditions other than honorable following a conviction by general court-martial.  This constitutes a statutory bar to the payment of benefits for the Veteran's period of service from October 1964 to July 1969.  See 38 U.S.C. § 5303(a); 38 C.F.R. § 3.12(c).  Service department findings are binding on VA for purposes of establishing entitlement to benefits.  Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).

If a statutory or regulatory bar exists, VA benefits may still be granted if it is established at the time of the offense leading to the discharge that the Veteran was insane.  38 U.S.C. § 5303(b).  The burden is on the appellant to submit competent medical evidence that he or she was insane at the time of his or her offense.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  The Veteran has not raised insanity as a defense.  Rather, the Veteran has reported he was accepting payments from a drug dealer to hold large amounts of marijuana at his residence because he was having money problems at that time.  He has further reported that he knew what he was doing was wrong, but he felt he had no other options because of his debt.  Accordingly, the Board finds the insanity exception is not for application in this case, and the Veteran's July 1969 discharge remains a bar to the payment of VA compensation benefits for disability resulting from the period of active service from October 1964 to July 1969.

The Board acknowledges the Veteran has been diagnosed as having PTSD and prostate cancer, both of which have been associated with his second period of active service from October 1964 to July 1969.  Yet, service connection cannot be granted for these disabilities based on this period of service due the statutory bar based on the character of the Veteran's discharge.  38 U.S.C. § 5303; 38 C.F.R. § 3.12(a).  There is no evidence that links these disabilities to the Veteran's first period of active service from July 1959 to October 1964.  As such, service connection for PTSD and prostate cancer is not warranted.

The Board notes service connection can only be granted for alcohol and substance use disorders on a secondary basis due to the statutory bar against payment of compensation for disabilities that are the result of the abuse of alcohol or drugs.  See 38 U.S.C. § 1110; Allen v. Principi, 237 F.3d 1368 (2001).  As service connection has not been established for PTSD, the Board finds service connection for alcohol and substance use disorders is also not warranted, as the Veteran has claimed entitlement to service connection for alcohol and substance use disorders secondary to PTSD.  The Veteran has no other service-connected disabilities.  The Board acknowledges it is remanding the Veteran's service connection claims for bilateral hearing loss and tinnitus for further development; however, the Veteran has not claimed and there is no evidence that suggests the Veteran's alcohol and substance use disorders are proximately due to, or aggravated by, the claimed bilateral hearing loss and tinnitus.

In sum, the Board finds service connection is not warranted for PTSD and prostate cancer due to the statutory character of discharge bar against payment of VA compensation for disabilities resulting from the Veteran's second period of active service from October 1964 to July 1969.  As service connection for PTSD is not warranted, the Veteran's secondary service connection for alcohol and substance use disorders must also be denied.  The law is dispositive in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  The Veteran has asserted the single act of misconduct that led to his discharge from service following a conviction by general court-martial should not discredit his entire second period of active service, which includes two tours in the Republic of Vietnam.  While cognizant of the Veteran's perspective on the issue, the Board notes Congress has clearly established a discharge from service by reason of the sentence of a general court-martial as a bar to the payment of VA compensation.  VA cannot pay a benefit that has not been authorized by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Thus, the Veteran's service connection claims for PTSD, alcohol and substance use disorders, and prostate cancer must be denied.


ORDER

The appeal of the characterization of the Veteran's July 1969 discharge from service as dishonorable for VA purposes and a bar to the payment of VA benefits is denied.

Entitlement to service connection for an acquired psychiatric disorder for an acquired psychiatric disorder, to include PTSD and alcohol and substance use disorders, is denied.

Entitlement to service connection for prostate cancer is denied.



REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

Here, the Board finds the July 2017 VA nexus opinion regarding the Veteran's service connection claims for bilateral hearing loss and tinnitus is inadequate to make an informed decision on the claims.  The July 2017 VA examiner simply opined that the Veteran's current bilateral hearing loss disability is less likely than not the result of acoustic trauma in service because induction and separation physicals showed normal hearing acuity at all thresholds.  The July 2017 VA examiner further reported tinnitus is less likely than not the result of acoustic trauma in service because it is a symptom associated with hearing loss.  The Board finds the July 2017 VA opinion flawed in several respects.  First, the limited rationale provided by the examiner is an insufficient basis to deny the claim because the lack of a hearing loss disability at separation from service does not foreclose a grant of service connection for subsequently demonstrated hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Second, the Board notes the Veteran's July 1959 enlistment examination does not include the results of audiometric testing or any notation that the Veteran's hearing was within normal limits at that time, so the July 2017 VA opinion is also factually flawed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (indicating an opinion based on an incorrect factual premise has no probative value).  Similarly, the Veteran's July 1969 separation examination report for his second period of active also does not include the results of audiometric testing.  The Board acknowledges the Veteran's September 1964 report does include the results of audiometric testing, but it is unclear if this is the examination report referenced in the July 2017 VA examiner's rationale because she did not note the Veteran's two separate periods of active service, which is of critical importance in this case due to the statutory character of discharge bar to compensation benefits for the second period of service.  Third, the July 2017 VA examiner did not discuss the relevance of the Veteran's in-service and post-service noise exposure.  In sum, there is not a factually accurate, fully articulated, sound reasoning for the conclusion provided in the report, which limits its probative value and makes a new examination necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new examination to obtain a nexus opinion regarding his service connection claims for bilateral hearing loss and tinnitus, preferably with an examiner other than the July 2017 VA examiner.

The selected examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss disability and/or tinnitus is at least as likely as not (50 percent probability of greater) the result of acoustic trauma in service.

The examiner must acknowledge in the examination report that the Veteran has two separate periods of service (July 1959 to October 1964 and October 1964 to July 1969), and that consideration cannot be given to any disease or injury incurred in the second period of service from October 1964 to July 1969 due to the statutory bar to the payment of VA compensation benefits due to the character of the Veteran's discharge.

The examiner must also convert the results of any audiometric testing conducted prior to January 1, 1967 to American Standards Association (ASA) standards, as opposed to the currently used International Standards Organization - American National Standards Institute (ISO-ANSI) standards.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The examiner is specifically asked to elicit from the Veteran an approximate date of the onset of tinnitus and provide this in the examination report.

The examination report must include a complete rationale for the opinion provided.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


